

EXHIBIT 10.3
image1.jpg [image1.jpg]
300 Continental Drive
Newark, DE 19713


William N. Shiebler
Chairman, Nominations, Governance and Compensation Committee




March 4, 2020


Jonathan W. Witter


Dear Jon:


On behalf of SLM Corporation and Sallie Mae Bank (together, the “Company”), I am
pleased to offer you employment in the position of Chief Executive Officer. You
will also be appointed to the Board of Directors (the “Board”) of the Company,
effective upon the commencement of your employment, and you will be recommended
for appointment as a director at the upcoming Annual Meeting of the
Stockholders. You will report directly to the Board. Your first day of
employment will be on April 20, 2020 (your “Start Date”). As Chief Executive
Officer, you will have all duties, roles, and responsibilities commensurate with
your title.


Your annualized salary of $950,000 will be paid biweekly. You will also be
eligible for our employee benefits package. Your benefits coverage will take
effect on the first calendar day of the month following your Start Date.


Starting in 2020, you will be eligible for an annual bonus of up to 150% of your
base salary. Bonus amounts are paid in the first quarter of 2021; you must be
employed with the Company on the date of payment to be eligible. We will share
more information about the terms and conditions of this bonus plan after your
Start Date.


You will receive an equity grant on your Start Date based on the full year
target level award for your position, which for 2020 will be $3,250,000. Such
award will be subject to the terms and vesting conditions of the Company’s 2020
Long-Term Incentive Program. In addition, as part of the annual management
review process, starting in 2021, you will also be eligible to receive an equity
grant based on the full year target level award for your position. Such awards
will be subject to the SLM Corporation 2012 Omnibus Incentive Plan, or similar
plan (the “Omnibus Plan”) and the Term Sheet(s) granting the award and will be
in the form(s) and will have the vesting and other terms commensurate with
awards granted to other Sallie Mae executives at that time. For 2020, the award
mix for Sallie Mae executives is 50% time-vesting restricted stock units (RSUs)
and 50% performance-vesting restricted stock units (PSUs). Agreements detailing
your award, and its vesting terms, will be provided at the time of grant.


In view of the equity awards that you are anticipated to forfeit from your
current employer, you will receive a sign-on award to be issued in the form of
RSUs (the “Sign-On Equity Grant”). The Sign-On Equity Grant will have a grant
date fair value that approximates the value of your existing equity awards that
are outstanding, unvested and subject to forfeiture (excluding any 2020 awards),
whereby such value will be based on the average closing price of your current
employer’s common stock for the twenty (20)



--------------------------------------------------------------------------------



day trailing period ending on the date hereof, and the number of Company shares
underlying the RSUs will be based on the average closing price of the Company’s
common stock for the twenty (20) day trailing period ending on your Start Date;
provided that, to the extent any of your existing awards are permitted to vest
after the date hereof (i.e., such awards are not forfeited), you will forfeit
the equivalent value of the Sign-On Equity Grant using the same valuation
methodology described above. The Sign-On Equity Grant will be granted on your
Start Date and will be subject to time-based vesting conditions as follows: the
Sign-On Equity Grant shall vest in three tranches (representing 40% of the
Sign-On Equity Grant in the first tranche, 40% in the second tranche and 20% in
the third tranche) on each of the first three anniversaries of your Start Date.
The Sign-On Equity Grant will be subject to the Omnibus Plan and the Term
Sheet(s) granting the award. The terms and conditions of this award will be
provided to you when issued.


You will participate in the benefits provided to officers of the Company at the
Executive Officer level, including the SLM Relocation Services policy for senior
officers, or its successor policy, and the SLM Corporation Executive Severance
Plan for Senior Officers and the Change in Control Severance Plan for Senior
Officers or their respective successor plans. Other benefits include the
Executive Physical Program and the Supplemental 401(k) Savings Plan, in addition
to our regular package of employee benefits.
You will be indemnified under the Company’s policies and procedures in
accordance with the terms stated therein and, at all times during your
employment with the Company, as applicable, will be a named insured in any
directors’ and officers’ policies maintained by the relevant entity.
The Company, as applicable, will withhold all taxes and charges that they are
required by law to withhold.


You represent that you have not taken, and agree that you will not take in
connection with your employment with the Company, any action that would violate
any contractual or other restriction or obligation that is binding on you or any
continuing duty you may owe to others, including to your current and any prior
employer. If you are not able to make this representation or your representation
is false, then the Company reserves the right to terminate your employment for
Cause, with the consequences resulting therefrom under any compensation or
benefit plan. You acknowledge that in the event of a conflict with any other
agreement (whether written or oral) or understanding that you have with the
Company, the terms of this letter agreement control and that this letter
agreement supersedes any prior discussions regarding your employment with the
Company.


You acknowledge and agree that you will not use or disclose at any time, except
with the prior written consent of the Company, any proprietary, trade secret or
confidential information relating to the business of the Company you may receive
in connection with our offer of employment and between the date hereof and your
Start Date; provided, however, that this provision will not preclude you from
(i) the use or disclosure of such information which presently is known generally
to the public or which subsequently comes into the public domain, other than by
way of disclosure in violation of this offer letter or in any other unauthorized
fashion, or (ii) disclosure of such information is required by law or court
order; provided that, prior to such disclosure required by law or court order,
you will give the Company three (3) business days’ written notice (or, if
disclosure is required to be made in less than three (3) business days, then
such notice shall be given as promptly as practicable after determination that
disclosure may be required) of the nature of the law or order requiring
disclosure and the disclosure to be made in accordance therewith. Prior to your
Start Date, you will be asked to review and sign the Agreement Regarding
Confidentiality, Intellectual Property, and Non-Solicitation, and you
acknowledge that the execution of that agreement is a requirement for your
employment.


This offer is contingent on the Company’s standard employment practices, which
means that your acceptance of this offer serves as an agreement to participate
in company-required background checks, which include drug screening and
fingerprinting, as well as the ability to perform your proposed job duties at
the Company without violating the terms of a non-compete or other restrictive
covenant with any current or former employer. The Company retains the



--------------------------------------------------------------------------------



right to rescind this offer of employment depending on the outcome of these
steps, or failure to complete any steps throughout the pre-employment process.
As you may know, employment at the Company is at-will and nothing in this offer
changes this status.


Please indicate your acceptance of our offer as set forth in this letter by
signing and sending an electronic version of the executed offer letter to Bonnie
Rumbold, Chief Human Resources Officer, and subsequently sending an executed
copy to Bonnie Rumbold by mail or in person.


Jon, we are delighted to have you join Sallie Mae and look forward to working
with you. Please contact me with any questions you may have or if I can be of
further assistance in your upcoming transition.


Sincerely,
/s/ William N. Shiebler
William N. Shiebler


Agreed and Signed by Name:


/s/ Jonathan W. Witter Date: ___3/4/20_______
Name: Jonathan W. Witter


Agreed and Signed by SLM Corporation and Sallie Mae Bank:




/s/ William N. Shiebler Date: ___3/4/20_______
Name: William N. Shiebler
Title: Chairman, Nominations, Governance and Compensation Committee

